 1                                                               HONORABLE THOMAS S. ZILLY
                                                                       Trial Date: April 20, 2020
 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9

10 TRAVIS K. LOGG,
                                                           No. 18-cv01398 TSZ
11                                            Plaintiff,
12                                                         STIPULATED MOTION AND ORDER
                               vs.                         TO EXTEND CERTAIN EXPERT
13                                                         DISCOVERY DEADLINES
     ABILENE MOTOR EXPRESS, INC., and
14
     DAVID W. BROOKS,
15
                                            Defendants.
16
                                              STIPULATION
17

18            The parties, by and through counsel, stipulate to and move for an Order extending the

19 timelines to disclose expert opinions of liability expert witnesses. The parties are aware of and

20 have complied with Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir.

21
     1992) and state that they have used due diligence and believe that there is good cause to grant
22
     the brief extension requested as set forth below:
23
              Both parties represent that they have been diligently working to obtain all necessary
24
     depositions and that a multiple depositions have been taken. Despite the parties’ efforts two (2)
25

26 of the depositions will be unable to be taken required to meet the scheduling deadlines despite

      STIPULATED MOTION AND ORDER TO                                               901 FIFTH AVENUE, SUITE 1700
      EXTEND CERTAIN EXPERT DISCOVERY                                              SEATTLE, WASHINGTON 98164
      DEADLINES (Cause No. 18-cv01398 TSZ) – 1                                        TELEPHONE: (206) 623-4100
                                                                                         FAX: (206) 623-9273
      js/JS6317.103/3397537x
 1 the parties’ diligence. The current deadline to disclose all expert opinions is November 15,

 2 2019, with rebuttal reports due 30 days later. However, the parties need to complete the Rule

 3
     30(b)(6) deposition of Defendant Abilene Motor Express, Inc. and the deposition of Defendant
 4
     David Brooks before disclosing liability expert reports and opinions, both of which were
 5
     previously scheduled and are now scheduled to take place in Richmond, Virginia on December
 6

 7 5, 2019. The parties have agreed on the topics, location, and deponents. Despite best efforts,

 8 given personal issues of the deponents, the deponents were not available on earlier dates.

 9            Granting a brief extension will avoid the need for supplemental reports being produced
10 just before rebuttal reports are produced based on the testimony from those depositions. It will

11
     also avoid the need for supplemental rebuttal reports.
12
              To avoid discovery disputes and promote efficiency, the parties propose amending the
13
     deadlines to disclose liability experts ONLY as follows (1) extending the initial expert
14
     disclosure deadline from November 15, 2019 to December 13, 2019 (10 days after the two
15

16 depositions to allow the court reporter time to prepare the depositions and liability experts time

17 to review the deposition transcripts) and (2) extending the rebuttal expert disclosure deadline

18 from December 15, 2019 to December 20, 2019 (5 additional days). The parties are not

19 requesting a change to any other expert witness deadlines, like medical experts or damages

20
     experts.
21
              The parties have also agreed to disclose the identity, CVs, past testimony list, and
22
     publication lists of all their retained experts, including liability experts, on November 15, 2019,
23
     but wait until December 13, 2019, to disclose the liability expert opinions as outlined above.
24

25 Moreover, this requested extension will not affect the other case deadlines or require an

26 extension to the discovery deadlines or trial date.

      STIPULATED MOTION AND ORDER TO                                                901 FIFTH AVENUE, SUITE 1700
      EXTEND CERTAIN EXPERT DISCOVERY                                               SEATTLE, WASHINGTON 98164
      DEADLINES (Cause No. 18-cv01398 TSZ) – 2                                         TELEPHONE: (206) 623-4100
                                                                                          FAX: (206) 623-9273
      js/JS6317.103/3397537x
 1           DATED: November 8, 2019.
 2    Attorney for Plaintiff:                   Attorney for Plaintiff:
 3
      s/ Morgan G. Adams (approved for e-       s/ Christopher M. Davis (approved for e-
 4    signature)                                signature)
      Morgan G. Adams, WSBA No. 51071           Christopher M. Davis, WSBA No. 23234
 5    Seattle Truck Law, PLLC                   Davis Law Group, P.S.
      222 Alaskan Way
 6                                              2101 Fourth Avenue, Suite 1030
      Seattle, WA 98104                         Seattle, WA 98121-2328
 7    Phone: 206-456-2525                       Phone: 206-727-4000 ext. 101
      Email: Adams@truckwreckjustice.com        Email: chris@davislawgroupseattle.com
 8

 9
      Attorneys for Defendants:                 Attorneys for Defendants:
10
      s/ Jeff Sbaih                             s/ Suzanne Pierce (approved for e-signature)
11    Dylan E. Jackson, WSBA No. 29220          Suzanne Pierce, WSBA No. 22733
      Jeff M. Sbaih, WSBA No. 51551             John Moore, WSBA No. 45558
12    Wilson Smith Cochran Dickerson            Matthew Ishihara, WSBA No. 54333
      901 Fifth Ave Suite 1700                  Davis Rothwell Earle & Xochihua
13
      Seattle, WA 98164                         520 Pike Street, Ste. 2500
14    Phone: 206-623-4100                       Seattle, WA 98101-4083
      Email: jackson@wscd.com;                  Phone: 206-622-2295
15    sbaih@wscd.com                            Email: spierce@davisrothwell.com;
                                                jmoore@davisrothwell.com;
16                                              mishihara@davisrothwell.com
17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER TO                                       901 FIFTH AVENUE, SUITE 1700
     EXTEND CERTAIN EXPERT DISCOVERY                                      SEATTLE, WASHINGTON 98164
     DEADLINES (Cause No. 18-cv01398 TSZ) – 3                                TELEPHONE: (206) 623-4100
                                                                                FAX: (206) 623-9273
     js/JS6317.103/3397537x
 1

 2
                                                   ORDER
 3
             IT IS HEREBY ORDERED:
 4
                  1. The parties’ stipulated motion, docket no. 21, is GRANTED.
 5
                  2. The initial expert disclosure deadline is hereby extended from November 15,
 6
                       2019 to December 13, 2019.
 7
                  3. The parties shall disclose the identity, CVs, past testimony list, and publication
 8
                       lists of all their retained experts, including liability experts, on November 15,
 9
                       2019.
10
                  4. The rebuttal expert disclosure deadline is hereby extended from December 15,
11
                       2019 to December 20, 2019.
12
                  5. No other case deadlines are affected by this Order.
13

14
             DATED this 15th day of November, 2019.


                                                             A
15

16

17                                                           Thomas S. Zilly
                                                             United States District Judge
18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER TO                                                  901 FIFTH AVENUE, SUITE 1700
     EXTEND CERTAIN EXPERT DISCOVERY                                                 SEATTLE, WASHINGTON 98164
     DEADLINES (Cause No. 18-cv01398 TSZ) – 4                                           TELEPHONE: (206) 623-4100
                                                                                           FAX: (206) 623-9273
     js/JS6317.103/3397537x
